Title: To George Washington from Richard Henry Lee, 16 January 1785
From: Lee, Richard Henry
To: Washington, George

 

Dear Sir,
New York Jany 16. 1785

I had the honor of writing to you last by the post that left Trenton just before I quitted that place, and I should not so soon have troubled you again, if it were not to furnish you with the very excellent pamphlet that accompanies this letter—Doctor Price has lately sent over a few of those pamphlets to the President of Congress and left the disposal of them to him—I am very sure that I shall gratify the Doctors feelings as well as my own, when I request your acceptance of one of them —We have no news here, except the account brought by the packet from England just arrived, and which is current in Town—That the war between the Emperor & Holland has certainly commenced[.] A small engagement, near Lillo upon the Scheldt, has taken place, in which a Dutch Regiment is said to have lost 20 or 30 Men—Prussia is said to have taken part with Holland, & the Empress of Russia with the Emperor—It is probable that this quarrel, if it proceeds, will embroil the greatest part of Europe—I hope Great Britain will find herself compelled to engage. My best respects attend your Lady. I am dear Sir, with the truest esteem & regard sincerely yours

Richard Henry Lee

